UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period:	September 30, 2014 Item 1. Schedule of Investments: Putnam VT Multi-Cap Growth Fund The fund's portfolio 9/30/14 (Unaudited) COMMON STOCKS (98.5%) (a) Shares Value Aerospace and defense (5.0%) Astronics Corp. (NON) (S) 43,416 $2,070,075 General Dynamics Corp. 59,100 7,511,019 Honeywell International, Inc. 153,100 14,256,672 Precision Castparts Corp. 17,900 4,240,152 Rockwell Collins, Inc. 47,200 3,705,200 United Technologies Corp. 64,300 6,790,080 Airlines (1.2%) Delta Air Lines, Inc. 104,700 3,784,905 Spirit Airlines, Inc. (NON) 74,000 5,116,360 Automobiles (0.4%) Tesla Motors, Inc. (NON) (S) 11,500 2,790,820 Banks (1.2%) Bank of America Corp. 188,500 3,213,925 Bank of Ireland (Ireland) (NON) 7,488,957 2,933,697 PacWest Bancorp 80,900 3,335,507 Beverages (1.2%) Coca-Cola Enterprises, Inc. 5,654 250,811 Monster Beverage Corp. (NON) 26,800 2,456,756 PepsiCo, Inc. 69,600 6,479,064 Biotechnology (7.3%) Aegerion Pharmaceuticals, Inc. (NON) (S) 23,200 774,416 Alkermes PLC (NON) 61,000 2,615,070 AMAG Pharmaceuticals, Inc. (NON) (S) 66,900 2,134,779 Biogen Idec, Inc. (NON) 22,900 7,575,549 BioMarin Pharmaceutical, Inc. (NON) 37,500 2,706,000 Celgene Corp. (NON) 88,322 8,371,159 Cubist Pharmaceuticals, Inc. (NON) (S) 102,204 6,780,213 Gilead Sciences, Inc. (NON) 174,807 18,608,205 Inovio Pharmaceuticals, Inc. (NON) (S) 79,200 780,120 Neuralstem, Inc. (NON) (S) 461,188 1,512,697 Vertex Pharmaceuticals, Inc. (NON) 39,092 4,390,423 Building products (0.5%) Assa Abloy AB Class B (Sweden) 52,597 2,697,226 NCI Building Systems, Inc. (NON) 58,900 1,142,660 Capital markets (2.1%) Carlyle Group LP (The) 81,365 2,478,378 Charles Schwab Corp. (The) 243,600 7,159,404 FXCM, Inc. Class A (S) 24,800 393,080 Greenhill & Co., Inc. 43,900 2,040,911 KKR & Co. LP 108,300 2,415,090 WisdomTree Investments, Inc. (NON) (S) 123,900 1,409,982 Chemicals (3.7%) Air Products & Chemicals, Inc. 20,600 2,681,708 Axiall Corp. 97,700 3,498,637 Chemtura Corp. (NON) 169,600 3,956,768 Dow Chemical Co. (The) 74,100 3,885,804 Huntsman Corp. 145,000 3,768,550 Monsanto Co. 47,500 5,344,225 Symrise AG (Germany) 55,117 2,929,887 W.R. Grace & Co. (NON) 29,300 2,664,542 Commercial services and supplies (1.0%) KAR Auction Services, Inc. 99,849 2,858,677 MiX Telematics, Ltd. ADR (South Africa) (NON) 53,821 502,688 Tyco International, Ltd. 91,100 4,060,327 Communications equipment (0.3%) Qualcomm, Inc. 30,617 2,289,233 Consumer finance (0.5%) American Express Co. 40,600 3,554,124 Containers and packaging (0.7%) Packaging Corp. of America 41,200 2,629,384 Sealed Air Corp. 79,571 2,775,436 Diversified consumer services (0.2%) Bright Horizons Family Solutions, Inc. (NON) 34,564 1,453,762 Diversified financial services (0.8%) CME Group, Inc. 75,200 6,012,616 Diversified telecommunication services (0.1%) Iridium Communications, Inc. (NON) (S) 131,472 1,163,527 Electrical equipment (0.8%) AMETEK, Inc. 72,650 3,647,757 Eaton Corp PLC 40,400 2,560,148 Electronic equipment, instruments, and components (1.6%) Anixter International, Inc. 51,756 4,390,979 Hollysys Automation Technologies, Ltd. (China) (NON) (S) 130,400 2,932,696 SYNNEX Corp. (NON) (S) 72,200 4,666,286 Energy equipment and services (2.5%) Aker Solutions ASA (Norway) 38,115 153,183 Aker Solutions ASA 144A (Norway) (NON) 126,379 1,258,922 Dril-Quip, Inc. (NON) 29,900 2,673,060 Halliburton Co. 141,700 9,141,067 Oil States International, Inc. (NON) 24,734 1,531,035 Schlumberger, Ltd. 42,700 4,342,163 Food and staples retail (1.8%) Costco Wholesale Corp. 30,700 3,847,324 CVS Health Corp. 125,100 9,956,709 Food products (0.8%) Mead Johnson Nutrition Co. 48,578 4,674,175 Pinnacle Foods, Inc. 35,506 1,159,271 S&W Seed Co. (NON) (S) 68,652 291,084 Health-care equipment and supplies (2.9%) AtriCure, Inc. (NON) 46,254 680,859 GenMark Diagnostics, Inc. (NON) (S) 178,920 1,604,912 Medtronic, Inc. 92,900 5,755,155 Spectranetics Corp. (The) (NON) (S) 126,700 3,366,419 Tornier NV (Netherlands) (NON) 138,387 3,307,449 TransEnterix, Inc. (NON) 184,304 803,565 Zimmer Holdings, Inc. 65,400 6,575,970 Health-care providers and services (0.3%) Premier, Inc. Class A (NON) 64,900 2,132,614 Health-care technology (0.2%) Castlight Health, Inc. Class B (NON) (S) 35,300 456,782 Medidata Solutions, Inc. (NON) (S) 31,700 1,403,993 Hotels, restaurants, and leisure (4.0%) Bloomin' Brands, Inc. (NON) 132,472 2,429,536 Dunkin' Brands Group, Inc. 77,200 3,460,104 Hilton Worldwide Holdings, Inc. (NON) 395,599 9,743,603 Intrawest Resorts Holdings, Inc. (NON) 91,167 881,585 Melco Crown Entertainment, Ltd. ADR (Hong Kong) (S) 180,600 4,747,974 Wyndham Worldwide Corp. 114,233 9,282,574 Household durables (1.9%) Panasonic Corp. (Japan) 335,900 3,998,925 PulteGroup, Inc. 321,900 5,684,754 Whirlpool Corp. 36,300 5,287,095 Household products (0.3%) Colgate-Palmolive Co. 35,400 2,308,788 Independent power and renewable electricity producers (0.5%) Calpine Corp. (NON) 177,758 3,857,349 Industrial conglomerates (0.7%) Siemens AG (Germany) 47,943 5,714,156 Insurance (1.4%) American International Group, Inc. 49,200 2,657,784 Hartford Financial Services Group, Inc. (The) 153,300 5,710,425 Prudential PLC (United Kingdom) 120,014 2,665,606 Internet and catalog retail (3.6%) Amazon.com, Inc. (NON) 29,095 9,381,392 Bigfoot GmbH (acquired 8/2/13, cost $703,425) (Private) (Brazil) (F) (RES) (NON) 32 434,885 Groupon, Inc. (NON) (S) 203,000 1,356,040 HSN, Inc. 59,000 3,620,830 Priceline Group, Inc. (The) (NON) 9,585 11,104,989 Zalando SE (acquired 9/30/13, cost $1,255,524) (Private) (Germany) (F) (RES) (NON) 52,360 1,279,680 Zalando SE (Germany) (NON) 17,058 463,220 Internet software and services (9.9%) Alibaba Group Holding, Ltd. ADR (China) (NON) 100,097 8,893,618 Baidu, Inc. ADR (China) (NON) 21,100 4,604,653 eBay, Inc. (NON) 46,800 2,650,284 Facebook, Inc. Class A (NON) 290,800 22,984,832 Google, Inc. Class A (NON) 28,482 16,759,094 Google, Inc. Class C (NON) 30,882 17,830,032 Twitter, Inc. (NON) 49,000 2,527,420 IT Services (1.8%) Visa, Inc. Class A (S) 66,300 14,146,431 Life sciences tools and services (1.2%) Agilent Technologies, Inc. 93,300 5,316,234 Thermo Fisher Scientific, Inc. 29,561 3,597,574 Machinery (1.4%) Middleby Corp. (The) (NON) 36,100 3,181,493 Pall Corp. 53,700 4,494,690 Wabtec Corp. 37,300 3,022,792 Marine (0.5%) Kirby Corp. (NON) 32,300 3,806,555 Media (3.5%) CBS Corp. Class B (non-voting shares) 26,000 1,391,000 Comcast Corp. Class A 198,082 10,652,850 DISH Network Corp. Class A (NON) 35,000 2,260,300 Liberty Global PLC Ser. C (United Kingdom) 83,600 3,428,854 Liberty Global PLC Ser. A (United Kingdom) (NON) (S) 80,700 3,432,978 Live Nation Entertainment, Inc. (NON) 254,000 6,101,080 Metals and mining (0.5%) Constellium NV Class A (Netherlands) (NON) 98,579 2,426,029 Reliance Steel & Aluminum Co. 24,800 1,696,320 Oil, gas, and consumable fuels (4.2%) Cabot Oil & Gas Corp. 57,800 1,889,482 Cheniere Energy, Inc. (NON) 33,900 2,713,017 EOG Resources, Inc. 60,600 6,000,612 EP Energy Corp. Class A (NON) (S) 92,800 1,622,144 Gaztransport Et Technigaz SA (France) 66,277 3,920,593 Gulfport Energy Corp. (NON) 69,200 3,695,280 Kodiak Oil & Gas Corp. (NON) 203,248 2,758,075 QEP Resources, Inc. 101,800 3,133,404 Scorpio Tankers, Inc. (S) 152,582 1,267,956 Suncor Energy, Inc. (Canada) 143,148 5,180,400 Personal products (0.9%) Coty, Inc. Class A 215,493 3,566,409 Estee Lauder Cos., Inc. (The) Class A 42,000 3,138,240 Pharmaceuticals (4.5%) AbbVie, Inc. 76,500 4,418,640 Actavis PLC (NON) 42,600 10,278,528 Allergan, Inc. 31,490 5,611,203 AstraZeneca PLC ADR (United Kingdom) 41,700 2,979,048 Bristol-Myers Squibb Co. 79,900 4,089,282 Cardiome Pharma Corp. (Canada) (NON) 89,221 796,744 Jazz Pharmaceuticals PLC (NON) 41,148 6,606,723 Professional services (0.2%) TrueBlue, Inc. (NON) 72,800 1,838,928 Real estate investment trusts (REITs) (0.5%) Altisource Residential Corp. (R) 54,300 1,303,200 American Tower Corp. (R) 26,023 2,436,533 Real estate management and development (0.4%) RE/MAX Holdings, Inc. Class A 98,350 2,923,946 Road and rail (2.0%) Genesee & Wyoming, Inc. Class A (NON) 20,386 1,942,990 Old Dominion Freight Line, Inc. (NON) 13,400 946,576 Union Pacific Corp. 113,400 12,294,828 Semiconductors and semiconductor equipment (2.8%) Freescale Semiconductor, Ltd. (NON) (S) 141,770 2,768,768 Lam Research Corp. 67,253 5,023,799 Maxim Integrated Products, Inc. 114,800 3,471,552 Micron Technology, Inc. (NON) 297,567 10,194,645 Software (5.2%) Activision Blizzard, Inc. 163,700 3,403,323 Cadence Design Systems, Inc. (NON) 155,200 2,670,992 Manhattan Associates, Inc. (NON) 43,827 1,464,698 Microsoft Corp. 212,400 9,846,864 Oracle Corp. 176,950 6,773,646 Red Hat, Inc. (NON) 102,600 5,760,990 SS&C Technologies Holdings, Inc. (NON) 55,204 2,422,904 Symantec Corp. 80,800 1,899,608 TiVo, Inc. (NON) 436,647 5,586,898 Specialty retail (1.9%) Five Below, Inc. (NON) (S) 55,518 2,199,068 Gap, Inc. (The) 62,900 2,622,301 Home Depot, Inc. (The) 64,500 5,917,230 TJX Cos., Inc. (The) 65,104 3,852,204 Technology hardware, storage, and peripherals (5.3%) Apple, Inc. 325,772 32,821,529 EMC Corp. 101,700 2,975,742 SanDisk Corp. 35,473 3,474,580 Western Digital Corp. 15,900 1,547,388 Textiles, apparel, and luxury goods (1.7%) Michael Kors Holdings, Ltd. (NON) 39,900 2,848,461 NIKE, Inc. Class B 76,000 6,779,200 Tumi Holdings, Inc. (NON) (S) 183,400 3,732,190 Tobacco (0.3%) Philip Morris International, Inc. 28,140 2,346,876 Wireless telecommunication services (0.3%) Vodafone Group PLC ADR (United Kingdom) 81,454 2,679,021 Total common stocks (cost $619,160,842) U.S. TREASURY OBLIGATIONS (0.1%) (a) Principal amount Value U.S. Treasury Bonds 3 3/4s, November 15, 2043 (i) $104,000 $116,383 U.S. Treasury Inflation Protected Securities 3 7/8s, April 15, 2029 (i) 101,452 145,180 U.S. Treasury Notes 3 5/8s, February 15, 2021 (i) 103,000 112,828 2 1/8s, August 15, 2021 (i) 113,000 112,748 Total U.S. treasury Obligations (cost $487,139) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Citigroup, Inc. 1/4/19 $106.10 359,195 $341,235 Neuralstem, Inc. Ser. J (acquired 1/3/14, cost $—) (F) (RES) 1/3/19 3.64 146,170 — Total warrants (cost $362,787) SHORT-TERM INVESTMENTS (7.2%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.16% (d) Shares 44,443,303 $44,443,303 Putnam Short Term Investment Fund 0.06% (AFF) Shares 9,681,130 9,681,130 U.S. Treasury Bills with an effective yield of 0.10%, January 8, 2015 (SEGSF) $720,000 719,965 U.S. Treasury Bills with an effective yield of 0.11%, November 13, 2014 6,000 5,999 U.S. Treasury Bills with an effective yield of 0.04%, October 23, 2014 360,000 359,992 Total short-term investments (cost $55,210,225) TOTAL INVESTMENTS Total investments (cost $675,220,993) (b) FORWARD CURRENCY CONTRACTS at 9/30/14 (aggregate face value $15,714,609) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Japanese Yen Sell 11/19/14 $3,840,077 $4,352,267 $512,190 JPMorgan Chase Bank N.A. Euro Sell 12/17/14 1,951,208 2,011,575 60,367 UBS AG Euro Sell 12/17/14 8,974,419 9,350,767 376,348 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Deutsche Bank AG units 58,164 $— 8/12/15 (3 month USD-LIBOR-BBA plus 0.36%) A basket (DBCTP15P) of common stocks $3,955 JPMorgan Chase Bank N.A. baskets 18,930 — 7/16/15 (3 month USD-LIBOR-BBA plus 30 bp) A basket (JPCMPTMD) of common stocks (2,338) Total $— Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2014 through September 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $769,442,814. (b) The aggregate identified cost on a tax basis is $675,738,659, resulting in gross unrealized appreciation and depreciation of $156,304,091 and $18,026,445, respectively, or net unrealized appreciation of $138,277,646. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $1,714,565, or 0.2% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $12,615,305 $125,913,612 $128,847,787 $3,820 $9,681,130 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $44,443,303 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $42,874,870. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $347,544 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $126,442,774 $4,462,145 $1,714,565 Consumer staples 40,475,507 — — Energy 47,206,617 4,073,776 — Financials 47,044,905 5,599,303 — Health care 126,030,325 — — Industrials 93,775,572 8,411,382 — Information technology 206,783,484 — — Materials 35,327,403 2,929,887 — Telecommunication services 3,842,548 — — Utilities 3,857,349 — — Total common stocks U.S. treasury obligations — 487,139 — Warrants 341,235 — — Short-term investments 9,681,130 45,529,259 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $948,905 $— Total return swap contracts — 1,617 — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts	$948,905	$— Equity contracts	345,190	2,338 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$20,700,000 OTC total return swap contracts (notional)$9,400,000 Warrants (number of warrants)490,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Barclays Bank PLC Deutsche Bank AG JPMorgan Chase Bank N.A. UBS AG Total Assets: OTC Total return swap contracts*# $– $3,955 $– $– $3,955 Forward currency contracts# 512,190 – 60,367 376,348 948,905 Total Assets $512,190 $3,955 $60,367 $376,348 $952,860 Liabilities: OTC Total return swap contracts*# – – 2,338 – 2,338 Forward currency contracts# – Total Liabilities $– $– $2,338 $– $2,338 Total Financial and Derivative Net Assets $512,190 $3,955 $58,029 $376,348 $950,522 Total collateral received (pledged)##† $487,139 $(440,000) $– $347,544 Net amount $25,051 $443,955 $58,029 $28,804 * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 26, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 26, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 26, 2014
